Case 1:17-cv-00052-IMK-MJA Document 113 Filed 07/08/19 Page 1 of 4 PageID #: 971


                              UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF WEST VIRGINIA

 SCOTT T. BALLOCK,

                   Plaintiff,

 v.                                                            CIVIL ACTION NO.: 1:17-CV-52
                                                               Honorable Irene M. Keeley
 ELLEN RUTH COSTLOW,
 STATE TROOPER MICHAEL KIEF,
 STATE TROOPER RONNIE M.
 GASKINS, AND STATE TROOPER
 CHRIS BERRY,

                   Defendants.

             DEFENDANTS STATE TROOPER MICHAEL KIEF,
  STATE TROOPER RONNIE M. GASKINS, AND STATE TROOPER CHRIS BERRY’S
                   MOTION TO EXCEED PAGE LIMIT

           Defendants State Trooper Michael Kief, State Trooper Ronnie M. Gaskins, and State

 Trooper Chris Berry (collectively, the “State Police Defendants”) by counsel, respectfully move

 the Court under Local Rule of Civil Procedure 7.02 for leave to file a memorandum in support of

 their Motion for Summary Judgment that exceeds the 25-page limit under the Local Rules.

           The Third Amended Complaint in this action is 40 pages long, consisting of 298

 paragraphs alleging 8 cause of action against the 3 State Police Defendants (not counting 2 causes

 of action that the Court dismissed). (ECF No. 49). Moreover, the factual background of this matter

 spans the course of nearly seven years, from Plaintiff and Defendant Ellen Costlow’s separation in

 September 2012 to the latest status of Plaintiff’s employment with the FBI, as of March 2019.

 Plaintiff asserts claims against the State Police Defendants under a variety of federal and state law

 legal theories.

           While counsel for the State Police Defendants appreciate the importance of conciseness in

 briefs, they require more than the 25 pages permitted under Local Rule of Civil Procedure 7.02 to

 address Plaintiff’s various causes of action in their supporting memorandum and to provide the


 8472296
Case 1:17-cv-00052-IMK-MJA Document 113 Filed 07/08/19 Page 2 of 4 PageID #: 972


 Court with sufficient factual background to properly rule on the motion. Consequently, the State

 Police Defendants respectfully request leave of the Court to exceed the page limit established in

 Rule 7.02 and file the attached memorandum of law, which consists of only 30 substantive pages

 of factual background and argument, exclusive of the caption, signature page, and certificate of

 service.

           WHEREFORE, State Trooper Michael Kief, State Trooper Ronnie M. Gaskins, and State

 Trooper Chris Berry respectfully request that the Court GRANT this Motion and ORDER that the

 attached memorandum of law be filed in support of the State Police Defendants’ Motion for

 Summary Judgment.

           Dated this 8th day of July 2019.

                                              Respectfully submitted,


                                                     s/ Monte’ L. Williams      _________
                                                     Montè L. Williams (WV Bar No. 9526)
                                                     STEPTOE & JOHNSON PLLC
                                                     P.O. Box 1616
                                                     Morgantown, WV 26507-1616
                                                     (304) 598-8000
                                                     monte.williams@steptoe-johnson.com

                                                     Mark G. Jeffries (WV Bar No. 11618)
                                                     STEPTOE & JOHNSON PLLC
                                                     400 White Oaks Boulevard
                                                     Bridgeport, WV 26330
                                                     (304) 933-8000
                                                     mark.jeffries@steptoe-johnson.com


                                                     Counsel for Defendants State Trooper
                                                     Michael Kief, State Trooper Ronnie M.
                                                     Gaskins, and State Trooper Chris Berry




 8472296                                         2
Case 1:17-cv-00052-IMK-MJA Document 113 Filed 07/08/19 Page 3 of 4 PageID #: 973


                             UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF WEST VIRGINIA
 SCOTT T. BALLOCK,
                Plaintiff,
 v.                                                              CIVIL ACTION NO.:
 1:17-CV-52
                                                                 Honorable Irene M. Keeley
 ELLEN RUTH COSTLOW,
 STATE TROOPER MICHAEL KIEF,
 STATE TROOPER RONNIE M.
 GASKINS, AND STATE TROOPER
 CHRIS BERRY,
                Defendants.
                                  CERTIFICATE OF SERVICE


                I hereby certify that on the 8th day of July 2019, I electronically filed the foregoing

 “Motion for Leave to Exceed Page Limit” with the Clerk of the Court using CM/ECF system,

 which will send notification of such filing to the following:

                                       Charles J. Crooks, Esquire
                                       Crooks Law Firm PLLC
                                       244 Pleasant Street
                                       Morgantown, WV 26505
                                       Counsel for Plaintiff

                                       P. Todd Philips, Esquire
                                       Lyons Phillips Legal Group PLLC
                                       141 Walnut Street
                                       Morgantown, WV 26505
                                       Counsel for Defendant Ellen Ruth Costlow



                                                       s/ Monte’ L. Williams      _________
                                                       Montè L. Williams (WV Bar No. 9526)
                                                       STEPTOE & JOHNSON PLLC
                                                       P.O. Box 1616
                                                       Morgantown, WV 26507-1616
                                                       (304) 598-8000
                                                       monte.williams@steptoe-johnson.com




 8472296
Case 1:17-cv-00052-IMK-MJA Document 113 Filed 07/08/19 Page 4 of 4 PageID #: 974




                                          Mark G. Jeffries (WV Bar No. 11618)
                                          STEPTOE & JOHNSON PLLC
                                          400 White Oaks Boulevard
                                          Bridgeport, WV 26330
                                          (304) 933-8000
                                          mark.jeffries@steptoe-johnson.com


                                          Counsel for Defendants State Trooper
                                          Michael Kief, State Trooper Ronnie M.
                                          Gaskins, and State Trooper Chris Berry




 8472296
